DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 46-54, 65-67, 71, 93 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Banga et al (JACS, 2014, 136: 9866-9869, cited from IDS) and in further view of Schnell et al
(WO 201/143608, November 2011, cited from IDS), Schmidt et al (WO 99/27086, June 1999, of record) and Desai et al (US 2015/0080320,March 2015, cited from IDS).
Banga et al teach liposomal spherical nucleic acids comprising liposomal core and
oligonucleotides positioned on the outside of the core, such complexes improving cellular
internalization (see Abstract, Scheme 1 on page 9866) and can be used for improved delivery of
antisense oligonucleotides (see first column on page 9866). Liposomal spherical nucleic acid are assembled using conjugation of nucleic acid with tocopherol moiety through the linker comprising ethylene glycol (see Scheme 1 on page 9866). Drawing below shows expanded portion of Scheme 1 with ethylene glycol circled:

    PNG
    media_image1.png
    201
    1210
    media_image1.png
    Greyscale

Banga et al do not teach multiplex antisense oligonucleotide spherical nucleic acid
comprising antisense oligonucleotides 10-30 nucleotides in length with molecular species
attached through ethylene glycol linker targeting IL-17RA and TNFα for treatment of psoriasis
and potentially comprising antisense oligonucleotide to a third gene, each oligonucleotide
being present in equimolar amount.
Schnell et al teach antisense oligonucleotides 10-40 nucleotides in length targeting IL-

treatment of psoriasis (see last full paragraph on page 54). 
Schmidt et al teach antisense oligonucleotides 8-18 nucleotides in length targeting TNFα
(see Abstract), which can be used for treatment of psoriasis (see last five lines on page 11).
Desai et al teach compositions affecting one or more genes to treat various conditions (see Abstract), such compositions can include antisense oligonucleotides (see paragraph [0050]).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to form a multiplex particle such as described by Banga et al
with antisense oligonucleotides for treatment of psoriasis as taught by Schnell et al, Schmidt et al and Desai et al. One of the ordinary skill in the art would be motivated to do so in order to improve delivery of oligonucleotides as taught by Banga et al and in order to target two or possibly more different genes responsible for psoriasis as taught by Desai et al using antisense oligonucleotides taught by Schnell et al and  Schmidt et al. It is obvious to combine things having separately same effect (In re Kerkhoven, MPEP 2144.06). Further it would have been obvious to add additional oligonucleotides to such particle to target the same or different genes responsible for disease development. It would be a matter of ordinary optimization to define the amount of oligonucleotides targeting different genes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims 46-54, 65-67, 71 and 93 are rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,182,988 in view of Banga et al, Schnell et al, Schmidt et al and Desai et al, above. Claims from ‘988 recite spherical nucleic acid particle comprising antisense oligonucleotides. Teachings of Banga et al, Schnell et al, Schmidt et al and Desai et al are discussed above. It would have been obvious to form a multiplex spherical nucleic acid comprising antisense oligonucleotide targeting IL-17RA and TNF as taught by Banga et al, Schnell et al, Schmidt et al and Desai et al in order to treat psoriasis as suggested by Desai et al using antisense oligonucleotides taught by Schnell et al and  Schmidt et al.

Claims 46-54, 65-67, 71 and 93 are provisionally rejected on the ground of nonstatutory
double patenting as being unpatentable over claims 1-3, 5, 6, 10, 14-16, 49-62 of copending
Application No. 17/011,658 in view of Banga et al, Schnell et al, Schmidt et al and Desai et al, above. Claims from ‘658 teach spherical nucleic acid particle comprising antisense oligonucleotides. Teachings of Banga et al, Schnell et al, Schmidt et al and Desai et al are discussed above. It would have been obvious to form a multiplex spherical nucleic acid comprising antisense oligonucleotides targeting TNF and IL-17RA as taught by Banga et al, 
This is a provisional nonstatutory double patenting rejection.

Terminal Disclaimer
The terminal disclaimer filed on 01/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent Nos: 10704043, 10208310, 10760080 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. 
Concerning 103 rejection Applicant argues that there is no reason to combine teachings of Schnell et al of polyethylene glycol attached to a single oligonucleotide to nucleic acid particle taught by Banga et al. In response it is noted that Banga et al reference teaches oligonucleotide connected to tocopherol through a linker comprising ethylene glycol (see a new rejection above). Therefore a new rejection above does not use teachings of Schnell et al concerning conjugation to polyethylene glycol, making Applicant’s arguments moot.
Concerning double patenting rejections over US patent 10182988 and Application 17/011658 Applicant argues that the secondary references cited do not teach ethylene glycol 
Double patenting rejections over US patents 10704043, 10208310, 10760080 are withdrawn in view of filing of proper terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635